Title: To John Adams from Jean Luzac, 31 August 1780
From: Luzac, Jean
To: Adams, John


      
       Monsieur
       Leide le 31. Août 1780
      
      J’ai l’honneur de vous renvoyer ci-joint les Papiers, que vous aviez eu la bonté de nous communiquer; et vous verrez par l’Exemplaire ci-joint de notre Gazette de Mardi dernier l’usage que j’en ai fait. Je vous suis infiniment obligé de l’attention, que vous nous avez témoignée à cet égard; et vous me trouverez toujours prêt à vous prouver tout le cas que je fais des Pièces, que vous nous commiquerez. Quant à la Constitution de Massachusett’s-Bay, j’aurois été
      
      
      
      charmé de pouvoir être le premier à la donner au Public; mais il y a trois mois que le Courier du Bas-Rhin en a publié le commencement: Et aujourd’hui je vois, que la Gazette Françoise d’Amsterdam en a déjà inséré une grande partie, d’où celle d’Utrecht a déjà commencé à la copier. Cependant je serois bien-aise d’en avoir l’Original.
      Mes Père et Oncle me chargent de vous présenter leurs devoirs; et j’ai l’honneur d’être avec les sentimens les plus respectueux, Moieur, de votre Excellence Le très-humble et très-obéissant serviteur,
      
       J: Luzac
      
     